CORRESP Century Next Financial Corporation 505 North Vienna Street Ruston, Louisiana 71270 (318) 255-3733 August 6, 2010 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Century Next Financial Corporation Registration Statement on Form S-1 File No. 333-167589 Ladies and Gentlemen: Pursuant to Rule 461 under the Securities Act of 1933, Century Next Financial Corporation (the “Company”) hereby requests that the above captioned registration statement be declared effective at 4:00 p.m., Eastern time on Tuesday, August 10, 2010, or as soon thereafter as is practicable. In connection with this request, the Company acknowledges that: ● should the Securities and Exchange Commission (the "Commission") or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; ● the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and ● the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. In addition, the Company represents that it will comply with such provisions of the Securities Act of 1933 and the Securities Exchange Act of 1934 as may apply to it for this offering. Very truly yours, CENTURY NEXT FINANCIAL CORPORATION By:/s/Benjamin L. Denny Benjamin L. Denny President and Chief Executive Officer CORRESP August 6, 2010 U.S. Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, DC 20549 RE: Century Next Financial Corporation Registration Statement on Form S-1 Request for Acceleration of Effectiveness File Number 333-167589 Ladies and Gentlemen: In accordance with Rule 461 of the Rules and Regulations of the Securities and Exchange Commission promulgated under the Securities Act of 1933, as amended, we hereby join Century Next Financial Corporation (the “Company”) in requesting that the Company’s above-referenced registration statement on Form S-1 be declared effective on Tuesday, August 10, 2010 at 4:00 p.m. (Eastern time) or as soon thereafter as practicable. Very truly yours, SANDLER O’NEILL & PARTNERS, L.P. By:Sandler O’Neill & Partners Corp., the sole general partner By: /s/Christopher J. DeCresce Christopher J. DeCresce Authorized Signatory
